


110 HJ 81 IH: Proposing an amendment to the Constitution

U.S. House of Representatives
2008-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IA
		110th CONGRESS
		2d Session
		H. J. RES. 81
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2008
			Mr. Campbell of
			 California (for himself, Mr.
			 Hensarling, Mrs. Musgrave,
			 Mr. Ryan of Wisconsin,
			 Mr. Brady of Texas,
			 Mrs. Bachmann,
			 Mr. Garrett of New Jersey,
			 Mrs. Cubin,
			 Mr. Feeney,
			 Mr. King of Iowa,
			 Mr. Sali, Mr. Lamborn, Mr.
			 Flake, Mr. Westmoreland,
			 Mr. Broun of Georgia,
			 Mr. Pence,
			 Mr. Gingrey,
			 Mrs. Blackburn,
			 Mr. Jordan of Ohio,
			 Mr. Herger,
			 Mr. Franks of Arizona,
			 Mr. McCaul of Texas,
			 Mr. Gohmert,
			 Mr. Conaway,
			 Mr. Shadegg,
			 Mr. Barrett of South Carolina,
			 Mr. Miller of Florida,
			 Mr. Marchant,
			 Mr. Goode,
			 Mr. Bartlett of Maryland,
			 Ms. Foxx, Mr. Bishop of Utah, Mr. Shimkus, Mr.
			 Forbes, and Mrs. Myrick)
			 introduced the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States to control spending.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.Total outlays for any fiscal year shall not
				exceed an amount that would cause total outlays to have increased by a rate
				that exceeds growth in the United States economy over the period since 2007,
				unless two-thirds of the whole number of each House of Congress shall provide
				by law for a specific increase of outlays above this amount by a roll call
				vote.
					2.Prior to each fiscal year, the President
				shall transmit to the Congress a proposed budget for the United States
				Government for that fiscal year, and for all other fiscal years covered by the
				President’s budget, in which total outlays do not exceed the outlays from the
				previous year after taking into account an increase to reflect the average
				growth in the United States economy over the period since 2007.
					3.The Congress may waive the provisions of
				this article for any fiscal year in which a declaration of war is in
				effect.
					4.The Congress shall enforce and implement
				this article by appropriate legislation, which may rely on estimates.
					5.Total outlays shall include all outlays of
				the United States Government, except for those for repayment of debt
				principal.
					6.This article shall take effect beginning
				the second fiscal year after its ratification.
					.
		
